         Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


IN RE:
                                               Case No.   14-MD-2548 (VEC)
COMMODITY EXCHANGE, INC., GOLD                            14-MC-2548 (VEC)
FUTURES AND OPTIONS TRADING
LITIGATION
                                          Hon. Valerie E. Caproni

This Document Relates To All Actions


            [PROPOSED] FINAL JUDGMENT AND ORDER OF DISMISSAL
                          AS TO DEUTSCHE BANK AG
        Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 2 of 10




       This matter came before the Court for hearing pursuant to Plaintiffs’ application for final

approval of the settlement set forth in the Stipulation and Agreement of Settlement with

Deutsche Bank AG, dated August 24, 2016 (the “Settlement Agreement”). The Court has

considered all papers filed and proceedings held herein and is fully informed of these matters.

For good cause shown, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.         This Final Judgment and Order of Dismissal incorporates by reference the

definitions in the Settlement Agreement, and all capitalized terms used, but not defined, herein

shall have the same meanings as in the Settlement Agreement.

       2.         This Court has jurisdiction over the subject matter of the Action and over all

parties to the Action, including all Settlement Class Members.

       3.         The notice provisions of the Class Action Fairness Act, 28 U.S.C. §1715, have

been satisfied.

       4.         Based on the record before the Court, including the Preliminary Approval Order,

the submissions in support of the settlement between Plaintiffs,1 for themselves individually and

on behalf of each Settlement Class Member in the Action, and Deutsche Bank AG (the “Settling

Defendant” and together with Plaintiffs, the “Settling Parties”), and any objections and responses

thereto, pursuant Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure the Court

hereby certifies solely for settlement purposes the following Settlement Class:

       All persons or entities who during the period from January 1, 2004 through June
       30, 2013, either (A) sold any physical gold or financial or derivative instrument in
       which gold is the underlying reference asset, including, but not limited to, those
       who sold (i) gold bullion, gold bullion coins, gold bars, gold ingots or any form of
       physical gold, (ii) gold futures contracts in transactions conducted in whole or in
       part on COMEX or any other exchange operated in the United States, (iii) shares
       in Gold exchange-traded funds (“ETFs”), (iv) gold call options in transactions
       conducted over-the-counter or in whole or in part on COMEX or any other
       exchange operated in the United States; (v) gold spot, gold forwards or gold

       1
        Plaintiffs are Compañía Minera Dayton SCM, Frank Flanagan, KPFF Investment, Inc.,
Duane Lewis, Larry Dean Lewis, Kevin Maher, Robert Marechal, Blanche McKennon, Kelly
McKennon, Thomas Moran, J. Scott Nicholson, and David Windmiller.


                                                  -1-
          Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 3 of 10




          swaps over-the-counter; or (B) bought gold put options in transactions conducted
          over-the-counter or in whole or in part on COMEX or on any other exchange
          operated in the United States.

          Excluded from the Settlement Class are Defendants, their officers, directors,
          management, employees, affiliates, parents, subsidiaries, and co-conspirators,
          whether or not named in the Action, and the United States Government, and other
          governments. Also excluded is the Judge presiding over this action, his or her law
          clerks, spouse, and any person within the third degree of relationship living in the
          Judge’s household and the spouse of such a person.

          5.     The requirements of Rules 23(a) and 23(b)(3) of the Federal Rules of Civil

Procedure have been satisfied, as follows: (a) the members of the Settlement Class are so

numerous that joinder of all members of the Settlement Class in the Action is impracticable;

(b) questions of law and fact common to the Settlement Class predominate over any individual

questions; (c) the claims of Plaintiffs are typical of the claims of the Settlement Class;

(d) Plaintiffs and Lead Counsel have fairly and adequately represented and protected the interests

of the Settlement Class; and (e) a class action is superior to other available methods for the fair

and efficient adjudication of the controversy, considering (i) the interests of members of the

Settlement Class in individually controlling the prosecution of separate actions; (ii) the extent

and nature of any litigation concerning the controversy already begun by members of the

Settlement Class; (iii) the desirability or undesirability of concentrating the litigation of these

claims in this particular forum; and (iv) the likely difficulties in managing this Action as a class
action.

          6.     The law firms of Quinn Emanuel Urquhart & Sullivan, LLP and Berger Montague

PC are appointed, solely for settlement purposes, as Lead Counsel for the Settlement Class.

          7.     Plaintiffs Compañía Minera Dayton SCM, Frank Flanagan, KPFF Investment,

Inc., Duane Lewis, Larry Dean Lewis, Kevin Maher, Robert Marechal, Blanche McKennon,

Kelly McKennon, Thomas Moran, J. Scott Nicholson, and David Windmiller are appointed,

solely for settlement purposes, as class representatives for the Settlement Class.

          8.     Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court grants

final approval of the Settlement set forth in the Settlement Agreement on the basis that the


                                                  -2-
        Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 4 of 10




settlement is fair, reasonable, and adequate as to, and in the best interests of, all Settlement Class

Members, and is in compliance with all applicable requirements of the Federal Rules of Civil

Procedure. In reaching this conclusion, the Court considered the factors set forth in City of

Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974), abrogated on other grounds by

Goldberger v. Integrated Resources, Inc., 209 F.3d 43 (2d Cir. 2000). Moreover, the Court

concludes that:

               a.      The Settlement set forth in the Settlement Agreement was fairly and

       honestly negotiated by counsel with significant experience litigating antitrust class

       actions and other complex litigation and is the result of vigorous arm’s-length

       negotiations undertaken in good faith;

               b.      This Action is likely to involve contested and serious questions of law and

       fact, such that the value of an immediate monetary recovery outweighs the mere

       possibility of future relief after protracted and expensive litigation;

               c.      Success in complex cases such as this one is inherently uncertain, and

       there is no guarantee that continued litigation would yield a superior result; and

               d.      The Settlement Class Members’ reaction to the Settlement set forth in the

       Settlement Agreement is entitled to great weight.

       9.      Except as to any individual claim of those Persons (identified in Exhibit 1 hereto)

who have validly and timely requested exclusion from the Settlement Class (“Opt-Outs”), the

Action and all claims contained therein, as well as all of the Released Claims, against Deutsche

Bank AG by the Plaintiffs and Releasing Parties are dismissed with prejudice. The Settling

Parties are to bear their own costs, except as otherwise provided in the Settlement Agreement

and the orders of this Court.

       10.     The Opt-Outs identified in Exhibit 1 hereto have timely and validly requested
exclusion from the Settlement Class and are excluded from the Settlement Class for all purposes,

are not bound by this Final Judgment and Order of Dismissal, and may not make any claim or

receive any benefit from the Settlement Agreement or any other settlement being jointly


                                                 -3-
        Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 5 of 10




administered with this Settlement Agreement from which members of Settlement Class are

entitled to recover.

       11.     Upon the Effective Date: (i) Plaintiffs, each of the Settlement Class Members, and

all Releasing Parties shall be deemed to have, and by operation of the Judgment shall have, fully,

finally, and forever released, relinquished, and discharged against Deutsche Bank AG and the

Released Parties (whether or not such Plaintiff, Settlement Class Member, or Releasing Party

executes and delivers a Proof of Claim and Release form) any and all Released Claims

(including, without limitation, Unknown Claims); and (ii) Plaintiffs, each of the Settlement Class

Members, and all Releasing Parties, and anyone claiming through or on behalf of them, shall be

permanently barred and enjoined from the commencement, assertion, institution, maintenance or

prosecution of any of the Released Claims against Deutsche Bank AG or any Released Party in

any action or other proceeding in any court of law or equity, arbitration tribunal, administrative

forum, or forum of any kind. This Final Judgment and Order of Dismissal shall not affect in any

way the right of Plaintiffs or Releasing Parties to pursue claims, if any, outside the scope of the

Released Claims. Claims to enforce the terms of the Settlement Agreement are not released.

       12.     Upon the Effective Date, Deutsche Bank AG: (i) shall be deemed to have, and by

operation of the Judgment and Order of Dismissal shall have, fully, finally, and forever released,

relinquished, and discharged Plaintiffs, each and all of the Settlement Class Members, and

Plaintiffs’ Counsel from any and all Settling Defendant’s Claims (including, without limitation,

Unknown Claims); and (ii) shall be permanently barred and enjoined from the commencement,

assertion, institution, maintenance or prosecution of Settling Defendant’s Claims against Class

Plaintiffs and Co-Lead Counsel in any action or other proceeding in any court of law or equity,

arbitration tribunal, administrative forum, or forum of any kind. This Final Judgment and Order

of Dismissal shall not affect in any way the right of Deutsche Bank AG to pursue claims, if any,
outside the scope of the Released Defendants’ Claims. Claims to enforce the terms of the

Settlement Agreement are not released.




                                                -4-
        Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 6 of 10




        13.     All rights of any Settlement Class Member against (i) any of the other Defendants

currently named in the Action; (ii) any other Person formerly named in the Action; or (iii) any

alleged co-conspirators or any other Person subsequently added or joined in the Action, other

than Deutsche Bank AG or the Released Parties with respect to Released Claims are specifically

reserved by Plaintiffs and the Settlement Class Members. To the extent permitted and/or

authorized by law, all transactions relating to or arising from entry into, receipt of payments on,

or terminations of any Gold Investments with Deutsche Bank AG, remain in the case against (i)

any of the other Defendants currently named in the Action; (ii) any other Person formerly named

in the Action; or (iii) any alleged co-conspirators or any other Person subsequently added or

joined in the Action, other than Deutsche Bank AG and the Released Parties, as a potential basis

for damage claims and may be part of any joint and several liability claims.

        14.     The mailing and distribution of the Notice to all members of the Settlement Class

who could be identified through reasonable effort and the publication of the Summary Notice

satisfy the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process,

constitute the best notice practicable under the circumstances, and constitute due and sufficient

notice to all Persons entitled to notice.

        15.     Neither the Settlement Agreement nor the Settlement contained therein, nor any

act performed or document executed pursuant to or in furtherance of the Settlement Agreement

or the Settlement: (a) is or may be deemed to be or may be used as an admission or evidence of

the validity of any Released Claim, or of any wrongdoing or liability of Deutsche Bank AG; or

(b) is or may be deemed to be or may be used as an admission of, or evidence of, any fault or

omission of Deutsche Bank AG in any civil, criminal, or administrative proceeding in any court,

administrative agency, or other tribunal. The Settlement Agreement may be filed in an action to

enforce or interpret the terms of the Settlement Agreement, the Settlement contained therein, and
any other documents executed in connection with the performance of the Settlement embodied

therein. Deutsche Bank AG may file the Settlement Agreement and/or this Final Judgment and

Order of Dismissal in any action that may be brought against them in order to support a defense


                                                -5-
         Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 7 of 10




or counterclaim based on the principles of res judicata, collateral estoppel, full faith and credit,

release, good faith settlement, judgment bar, or reduction or any other theory of claim preclusion

or issue preclusion or similar defense or counterclaim.

         16.   Without affecting the finality of this Final Judgment and Order of Dismissal in

any way, this Court retains continuing and exclusive jurisdiction over: (a) implementation of the

Settlement set forth in the Settlement Agreement; (b) any award, distribution, or disposition of

the Settlement Fund, including interest earned thereon; (c) hearing and determining applications

for attorneys’ fees, costs, expenses including expert fees, and incentive awards; and (d) all

Settling Parties, Released Parties, and Releasing Parties for the purpose of construing, enforcing,

and administering the Settlement Agreement.

         17.   In the event that the Settlement does not become effective in accordance with the

terms of the Settlement Agreement, then this Final Order and Judgment of Dismissal shall be

rendered null and void and shall be vacated. In such event, all orders entered and releases

delivered in connection herewith shall be null and void, and the Settling Parties shall be deemed

to have reverted to their respective status in the Action as of the Execution Date, and, except as

otherwise expressly provided herein, the Settling Parties shall proceed in all respects as if the

Settlement Agreement and any related orders had not been entered; provided, however, that in

the event of termination of the Settlement, Paragraphs 3(b), 8(g), 10(b), 13(j), and 13(k) of the

Settlement Agreement shall nonetheless survive and continue to be of effect and have binding

force.

         18.   The Settling Parties are directed to consummate the Settlement according to the

terms of the Settlement Agreement. Without further Court order, the Settling Parties may agree

to reasonable extensions of time to carry out any of the provisions of the Settlement Agreement.

         19.   There is no just reason for delay in the entry of this Final Judgment and Order of
Dismissal. The Clerk of the Court is respectfully directed to enter this Final Judgment and Order

of Dismissal pursuant to Rule 54(b) of the Federal Rules of Civil Procedure immediately. The

Clerk of Court is also respectfully directed to terminate Defendant Deutsche Bank AG.


                                                 -6-
         Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 8 of 10




         20.   The Court’s consideration and approval of the Settlement is independent of the

Court’s consideration and approval of the Plan of Allocation, the fee award, and the expenses

award.

         IT IS SO ORDERED.



DATED: _______________________                      ___________________________________
                                                    HON. VALERIE E. CAPRONI
                                                    UNITED STATES DISTRICT JUDGE




                                              -7-
Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 9 of 10




            EXHIBIT 1
      Case 1:14-md-02548-VEC Document 588 Filed 09/16/21 Page 10 of 10




List of Class Members That Have Opted Out

   1. Agnew Gold Mining Company Pty Limited

   2. Charles D. Nicolaus

   3. Louise A. Dunham

   4. St. Ives Gold Mining Company Pty Limited

   5. Wing Fung Precious Metals Limited
